UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1328



In Re:   ANTHONY E. STEPHENSON,
                                                               Debtor.



ANTHONY E. STEPHENSON,

                                                   Debtor - Appellant,

           versus


JAMES H. LEE,

                                               Creditor - Appellee,

           and


MARK M. MALAND,

                                                              Trustee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (MC-98-36, BK-87-01521-MN2)


Submitted:   September 30, 1999         Decided:     December 17, 1999


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Rosbon D. B. Whedbee, Ahoskie, North Carolina, for Appellant.
Stephen L. Beaman, Richard S. Wright, BEAMAN & KING, P.A., Wilson,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Anthony E. Stephenson seeks to appeal the district court's

order dismissing in part his appeals from the bankruptcy court.

The district court's order granted the creditor's motion to dismiss

two notices of appeal filed by Stephenson (from the bankruptcy

court's March 10 and April 9 orders) but denied the motion as to

Stephenson's July 9 notice of appeal from the bankruptcy court's

June 29, 1998, supplemental order directing transfer of assets. At

the time Stephenson filed this notice of appeal, the district court

had not yet entered a final order with respect to the July 9 notice

of appeal.    Therefore, we dismiss the appeal for lack of jurisdic-

tion because the order is not appealable.   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).    The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                  3